TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00746-CV



Allstate Insurance Company, Allstate Indemnity Company
and Allstate Texas Lloyds, Appellants

v.

The Texas Commissioner of Insurance and The State of Texas, Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN503652, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



&



NO. 03-05-00695-CV



In re Allstate Insurance Company, Allstate Indemnity Company
and Allstate Texas Lloyds



ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N

                        Allstate Insurance Company, Allstate Indemnity Company, and Allstate Texas
Lloyds, appellants and relators, have filed unopposed motions to dismiss the appeal and the
original proceeding.  We grant the motions and dismiss both the appeal and the petition for writ
of mandamus.  Tex. R. App. P. 42.1(a).
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellants’ Motion
Filed:   April 17, 2006